As we view what purports to be the decree in this cause, it was the mere expression of the opinion of the trial court unaccompanied by any definite, affirmative adjudication or sentence. There is no finding or adjudication as to who had the title, and, while there is a recital that the court "feels compelled to dismiss" the bill, this is not followed by any order or recital *Page 310 
showing that the bill was actually dismissed. The mere expression of an opinion by the trial court, not accompanied by a decree or adjudication of the point or points expressed in the opinion, does not have the effect of a judicial finding or sentence. Ex parte Gist, 119 Ala. 463, 24 So. 831; Ex parte Elyton Land Co., 104 Ala. 88, 15 So. 939; Thompson v. Maddux, 105 Ala. 326, 16 So. 885. The result is that, as the record fails to disclose a decree that will support an appeal, this appeal is hereby dismissed.
Appeal dismissed.
McCLELLAN, SAYRE, and GARDNER, JJ., concur.